 

Microchip Atmel

 

February 10, 2017

 

Mr. Jeff Hawthorne

Uni-Pixel Displays, Inc.

8708 Technology Forest Place, Suite 100

The Wood lands, TX 77381

 

RE: XSense License Agreements

 

Dear Jeff:

 

This letter agreement amends and supplements the XSense Intellectual Property
License Agreement and XSense Patent License Agreement, dated April 16, 201 5
(collectively, “XSense Licenses”) between Uni-Pixel Displays, Inc. and its
Affiliates (collectively, “Licensee” or “Uni-Pixel”), and Atmel Corporation and
its Affiliates. The terms of this letter agreement is effective on the date you
sign below.

 

1. Assignment and Notices: The following Atmel Affiliate is hereby added as a
Party to the XSense Licenses:

 

Microchip Technology (Barbados) II Inc., organized under the laws of the Caymen
Islands, with a principal place of business at co/Intertrust Corporate Services
(Cayman) Limited, 190 Elgin Avenue, George Town, Grand Cayman KY l -9005, Cayman
Island.

 

This entity along with Atmel Corporation and its Affiliates are collectively
referred to as “Atmel” or “Licensor”. In light of integration activities, the
XSense Licenses may be assigned from Atmel Corporation to Microchip Technology
Inc. at a later date by providing Uni-Pixel written notice.

 

Licensor’s contact information in the Notices section of the XSense Licenses is
updated as follows:

 

If to Licensor, to:

Atmel Corporation

c/o Microchip Technology Inc.

2355 W. Chandler Blvd.

Chandler, Arizona, 85224

Attn: Legal Department

Fax: 480-792-4112

 

2. GIS Sublicense: In addition to the Unipixel license rights described in
Section 2. 1 of the XSense Patent License, and subject to the terms and
conditions of the XSense Licenses and this letter agreement, Microchip grants
Uni-Pixel a non-transferrable, non-assignable, non-exclusive, royalty-bearing
sublicense, under the Licensed XSense IP and Licensed XSense Patents, solely to
the following company to make, use, offer for sale, sell and import Licensed
XSense Products:

 

   

   

 



General Interface Solution Limited, a Samoa corporation with a principal place
of Offshore Chambers, P.O. BOX 217, Apia, Samoa.
(http://www.gis-touch.com/html/index.php)

 

Uni-Pixel’s sublicense agreement with GIS: (a) is subject to Licensor’s review
and prior approval; (b) will flow down the confidentiality terms of the XSense
Licenses, and recordkeeping and auditing terms of the XSense Patent License; (c)
provide for reporting and payment of royalties and/or fees due to Uni-Pixel; and
(d) provide that, at Licensor’s discretion: (i) sublicesee’s books and records
may be audited by Licensor, and (ii) Licensor will assume the sublicense
agreement if either XSense License is terminated, in which case such sublicense
will survive and remain in full force and effect under its terms. Uni-Pixel will
be responsible for GIS’ compliance with the terms of the sublicense agreement.

 

3. Royalties from GIS Sales:

 

  a) Under the XSense Patent License, the Royalty Rate for the GIS sublicense is
5.7%. Uni-Pixel will pay Licensor royalties for the GIS sublicense for each one
year Royalty Period based on the Annual Royalty described below. A minimum of 4%
of such Annual Royalty will be paid in cash, in which case the remaining 1.7%
will be paid to Licensor in Uni-Pixel stock or other consideration as mutually
agreed upon by the Parties.         b) The Annual Royalty is the product of: (i)
the Sublicense Price during the applicable one-year Royalty Period, multiplied
by (ii) the Royalty Rate of 5.7%.         c) The maximum amount of cumulative
annual royalties payable by Uni-Pixel to Licensor for the GIS sublicense is
thirteen million, two hundred and fifty thousand dollars ($13,250,000.00).      
  d) For purposes of calculating royalties for the GIS sublicense, the
definition of “Sublicense Price” is as follows:           “Sublicense Price”
means the Licensed XSense Product manufacturing costs used by Uni-Pixel to
calculate the royalty payable under its sublicense agreement with GIS, provided
always that the Sublicense Price will reflect an arm’s length transaction
between a willing licensor and a willing licensee and be no less than the
manufacturing cost incurred by other manufacturers involving the most similar
products sold in the same volume in an arms-length transaction, as reasonably
determined by Uni-Pixel and auditable by Licensor. GIS’ sales of Licensed XSense
Product to Uni-Pixel will not be subject to a royalty under this paragraph 3.

 

4. Royalties from Unipixel Sales:

 

  a) As of the effective date of this letter agreement, the Royalty Rate for
Uni-Pixel’s license rights under the XSense Patent License increases to 4%.    
    b) During the Initial Term, Uni-Pixel will pay Licensor a minimum royalty
amount for each one-year Royalty Period equal to the greater of:     (i) The
Annual Royalty (described below), or     (ii) Three Million, two hundred and
fifty thousand dollars ($3,250,000.00).         c) During the Renewal Term,
Uni-Pixel will pay Licensor royalties for each one year Royalty Period based on
the Annual Royalty, as described below.         d) The Annual Royalty paid by
Uni-Pixel to Licensor is the product of: (i) the total Net Sales for Licensed
XSense Products sold by Unipixel during the one-year Royalty Period, multiplied
by (ii) the applicable Royalty Rate (described in paragraph 4a of this letter
agreement).         e) For purposes of calculating royalties based on Uni-Pixel
sales, the definitions of “Net Sales” and “Sales Price” are as follows:

 

   

   



 

“Net Sales” means the Sales Price, less taxes and actual shipping charges
included in those revenues.

 

“Sales Price” means Uni-Pixel’s gross revenue recognized from the sale, use or
other disposition of a Licensed XSense Product by Licensee (including
Affiliates). For sales by Uni-Pixel’s Affiliates to final customers, the
revenues recognized from sales or dispositions to such final customers will be
used. For sales that are not simple arms-length transactions (for example, when
the Licensed XSense Product is (i) bartered, given away, leased, used
internally, or incorporated into or sold in combination with other products or
(ii) combined with other products), the Sales Price will be no less than the
amount charged for the most similar products sold in the same volume in
arms-length sales.

 

  f) To be clear, royalties from the GIS sublicense are separate from and do not
count toward the minimum annual royalty amount paid for Un i-Pixel’s license
during the Initial Term (described in paragraph 4b of this letter agreement),
the maximum cumulative annual royalties during the Renewal Period (described in
Section 3.4 of the XSense Patent License), nor the calculation of when the
Non-Refundable Prepayment has been fully used and credited (described in Section
3.6(b) of the XSense Patent License).

 

5. General: All capitalized terms not defined in this letter agreement have the
meaning assigned to them in the XSense Licenses. Except as expressly stated in
this letter agreement, the terms and conditions of such XSense licenses remain
in full force and effect. However, if there is a conflict between the terms of
this letter agreement and the XSense Licenses, the terms of this letter
agreement will govern.

 

Please indicate Uni-Pixel’s agreement to the terms of this letter agreement
below.

 

Sincerely,

 



/s/ Steve Sanghi   Steve Sanghi   Atmel Corporation, CEO   Microchip Technology
(Barbados) II Inc., President       ACKNOWLEDGED AND AGREED TO BY:       /s/
Jeff Hawthorne   Jeff Hawthorne   Uni-Pixel Displays, Inc., CEO   Date: February
15, 2017  

 

   

   



